Exhibit 10.43
ADVISORY AND NON-COMPETITION AGREEMENT AMENDMENT
     This Advisory and Non-Competition Agreement Amendment (this “Amendment”),
dated as of November 24, 2008, is by and between Toll Brothers, Inc. (the
“Company”) and Bruce E. Toll (“BET”). This Amendment amends the Advisory and
Non-Competition Agreement, dated as of November 1, 2004 and previously amended
as of June 17, 2007, by and between the Company and BET (as amended, the
“Advisory Agreement”). Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Advisory Agreement.
     WHEREAS, BET, a founder of the Company, was employed by the Company for
many years as its President, Chief Operating Officer and Secretary and in
various capacities with respect to the Company’s subsidiaries, and, more
recently, has been and continues to be retained under the Advisory Agreement.
     WHEREAS, the Company now deems it advisable to amend the Advisory Agreement
to ensure that payments made to BET thereunder are in compliance with changes
made to the tax laws by the addition to the Internal Revenue Code of 1986, as
amended (the “Code”), of Section 409A by the American Jobs Creation Act of 2004.
     NOW, therefore, in consideration of the mutual obligations and promises
contained herein, and intending to be legally bound, Company and BET hereby
agree as follows:
     1. The following sentence is hereby added to the end of Paragraph 5(a) of
the Advisory Agreement:
“Notwithstanding the foregoing, payments otherwise required to be made to BET
pursuant to this Paragraph 5(a) at any time during the fist six months following
the Termination Date shall be delayed until six months have elapsed following
such Termination Date if, and to the extent, required to comply with
Section 409A(a)(2)(B)(i) of the Code (as hereinafter defined). The aggregate
amount of any payments so delayed shall be paid to BET in a lump sum as soon as
practicable after six months have elapsed following the Termination Date
Thereafter, any payments required to be made to BET pursuant to this Paragraph
5(a) shall be made in the same manner as payments are to be made pursuant to
Paragraph 3 hereof.”
     2. In all other respects, the Advisory Agreement is continued in full force
and effect.
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, with the intention of being legally bound, BET and the
Company hereby execute this Agreement as of the date first set forth above.

                  TOLL BROTHERS, INC.    
 
           
 
  By:   /s/ Joel H. Rassman    
 
           
 
  Name:   Joel H. Rassman    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    
 
                /s/ Bruce E. Toll                   BRUCE E. TOLL    

- 2 -